In an action to recover damages for breach of contract and fraud, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Murphy, J.), entered April 30, 1993, which denied their motion for summary judgment and granted the defendant’s cross motion to amend its answer and for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In this class action suit on behalf of a putative class of rightsholders, the plaintiffs are barred by a prior judgment of the Court of Chancery of the State of Delaware in a related action raising identical issues. As such, the plaintiffs, who were adequately represented and who had a full and fair opportunity to present their claims, are barred from pursuing the instant action by the doctrine of res judicata (see, Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65, 71; Browning Ave. Realty Corp. v Rubin, 207 AD2d 263).
Contrary to the plaintiffs’ contention that they are not bound by the Delaware judgment because Delaware had no personal jurisdiction over them, they submitted to the Delaware court’s jurisdiction by presenting their case on the merits (cf., Matter of Colt Indus. Shareholders Litig., 77 NY2d 185, 198). Sullivan, J. P., Miller, Santucci and Altman, JJ., concur.